—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 19, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s charge on the defense of justification was misleading to the jury. However, the trial court’s charge, which followed the criminal jury instructions nearly verbatim (see 1 CJI[NY] 35.15 [2] [a]), properly instructed the jury on both the subjective and objective factors it was to consider in assessing whether the defendant actually believed that the use of deadly physical force was necessary, and the reasonableness of such belief (see People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96; People v Santos, 280 AD2d 561; People v Brown, 250 AD2d 774; People v Bernard, 222 AD2d 599). S. Miller, J.P., Krausman, Luciano and Cozier, JJ., concur.